Exhibit 10.2

 

THIRD
AMENDMENT TO
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP

 

Dated as of July 28, 2004

 

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF CBL & ASSOCIATES LIMITED PARTNERSHIP (this “Amendment”) is hereby
adopted by CBL Holdings I, Inc., a Delaware corporation (the “General Partner”),
as the general partner of CBL & Associates Limited Partnership, a Delaware
limited partnership (the “Partnership”), and by CBL Holdings II, Inc., a
Delaware corporation, a limited partner of the Partnership representing a
Majority-In-Interest of the Limited Partners of the Partnership (the “Limited
Partner”).  For ease of reference, capitalized terms used herein and not
otherwise defined have the meanings assigned to them in the Second Amended and
Restated Agreement of Limited Partnership of CBL & Associates Limited
Partnership as the same may be amended (the “Agreement”).

 

WHEREAS, the General Partner desires to establish and set forth the terms of a
new series of Partnership Units designated as Series S Special Common Units (the
“S-SCUs”).

 

WHEREAS, Section 4.4(a) of the Agreement grants the General Partner authority to
cause the Partnership to issue Partnership Units in the Partnership to any
Person in one or more classes or series, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties as
may be determined by the General Partner in its sole and absolute discretion so
long as the issuance does not violate Section 9.3 of the Agreement.

 

WHEREAS, the General Partner desires to amend the Agreement to, among other
things, set forth the terms of the S-SCUs.

 

WHEREAS, Sections 4.4(a) and 14.7(b) of the Agreement grant the General Partner
power and authority to amend the Agreement (including, without limitation, the
distribution and allocation provisions thereof) without the consent of any of
the Partnership’s Limited Partners to evidence any action taken by the General
Partner pursuant to Section 4.4(a) and to set forth the rights, powers and
duties of the holders of any Additional Units issued pursuant to Section 4.4(a).

 

WHEREAS, Section 14.7(a) of the Agreement provides for the amendment of the
Agreement with the approval of the General Partner and the Consent of the
Limited Partners, subject to the limitations set forth therein.

 

NOW, THEREFORE, the General Partner, with the Consent of the Limited Partners,
hereby amends the Agreement as follows:

 

--------------------------------------------------------------------------------


 


1.                                       SECTION 1.1 OF THE AGREEMENT IS HEREBY
AMENDED AND SUPPLEMENTED AS SET FORTH BELOW:


 


(A)                                  THE FOLLOWING DEFINITIONS ARE HEREBY
DELETED AND REPLACED WITH THE FOLLOWING:


 

“Common Unit Conversion Factor” shall mean 1.0, provided, that, in the event
that the Partnership (i) makes a distribution to all holders of its Common Units
in Common Units (other than a distribution of Common Units pursuant to an offer
to all holders of Common Units, SCUs and S-SCUs permitting each to elect to
receive a distribution in Common Units in lieu of a cash distribution (such a
distribution of Common Units is referred to herein as a “Distribution of Common
Units in Lieu of Cash”)), (ii) subdivides or splits its outstanding Common Units
(which shall expressly exclude any Distribution of Common Units in Lieu of
Cash), or (iii) combines or reverse splits its outstanding Common Units into a
smaller number of Common Units (in each case, without making a comparable
distribution, subdivision, split, combination or reverse split with respect to
the SCUs or S-SCUs), the Common Unit Conversion Factor in effect immediately
preceding such event shall be adjusted by multiplying the Common Unit Conversion
Factor by a fraction, the numerator of which shall be the number of Common Units
issued and outstanding on the record date for such distribution, subdivision,
split, combination or reverse split (assuming for such purposes that such
distribution, subdivision, split, combination or reverse split occurred as of
such time), and the denominator of which shall be the actual number of Common
Units (determined without the above assumption) issued and outstanding on the
record date for such distribution, subdivision, split, combination or reverse
split.  Any adjustment to the Common Unit Conversion Factor shall become
effective immediately after the record date for such event in the case of a
distribution or the effective date in the case of a subdivision, split,
combination or reverse split.

 

“Common Stock Amount” shall mean, with respect to any number of common Units,
SCUs or S-SCUs, the number of shares of Common Stock equal to such number of
Common Units, SCUs or S-SCUs, as the case may be, multiplied by the Conversion
Factor; provided, however, that in the event that the Company issues to all
holders of Common Stock rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase additional
Common Stock, or any other securities or property of the Company, the value of
which is not included in the first sentence of the definition of Closing Price
of the shares of Common Stock (collectively, “additional rights”), other than a
right to receive a dividend or other distribution of Common Stock that
corresponds to Common Units issued to the Company pursuant to a Distribution of
Common Units in Lieu of Cash, then the Common Stock Amount shall also include,
other than with respect to any Common Units, SCUs or S-SCUs “beneficially owned”
by an “Acquiring Person” (as such terms are defined in the Company’s Rights
Agreement, dated as of April 30, 1999, as amended and as it may be further
amended from time to time, and any successor agreement thereto),

 

2

--------------------------------------------------------------------------------


 

such additional rights that a holder of that number of shares of Common Stock
would be entitled to receive.

 

“Conversion Factor” shall mean 1.0, provided that in the event that the Company
(i) pays a dividend on its outstanding shares of Common Stock in shares of
Common Stock or makes a distribution to all holders of its outstanding Common
Stock in shares of Common Stock (in either case other than a dividend or other
distribution of shares of Common Stock that corresponds to Common Units issued
to the Company pursuant to a Dividend of Common Units in Lieu of Cash), (ii)
subdivides or splits its outstanding shares of Common Stock, or (iii) combines
or reverse splits its outstanding shares of Common Stock into a smaller number
of shares of Common Stock (in each case, without making a comparable dividend,
distribution, subdivision, split, combination or reverse split with respect to
the Common Units, the SCUs or S-SCUs), the Conversion Factor in effect
immediately preceding such event shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the number of shares of
Common Stock issued and outstanding on the record date for such dividend,
distribution, subdivision, split, combination or reverse split (assuming for
such purposes that such dividend, distribution, subdivision, split, combination
or reverse split occurred as of such time), and the denominator of which shall
be the actual number of shares of Common Stock (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision, split, combination or reverse split.  Any adjustment
to the Conversion Factor shall become effective immediately after the record
date for such event in the case of a dividend or distribution or the effective
date in the case of a subdivision, split, combination or reverse split.

 

“Partnership Units” shall mean the Common Units, the Preferred Units, the SCUs
and the S-SCUs.

 


(B)                                 THE FOLLOWING DEFINITIONS ARE HEREBY ADDED
TO SECTION 1.1 OF THE AGREEMENT:


 

“S-SCUs” shall have the meaning set forth in Exhibit H.

 

“S-SCU Basic Distribution Amount” shall mean, with respect to an S-SCU,
$1.269125 and, commencing with the first full calendar quarter following the
fifth anniversary of the issuance of the S-SCUs, $1.464375; provided, however,
that such amount will be adjusted appropriately to account for any unit splits,
combinations or other similar events with respect to the S-SCUs

 

“Series S Exchange Notice” shall have the meaning set forth in Exhibit H

 

“Series S Exchange Rights” shall have the meaning set forth in Exhibit H.

 

“Series S Offered Units” shall have the meaning set forth in Exhibit H.

 

3

--------------------------------------------------------------------------------


 


2.                                       PURSUANT TO SECTIONS 4.5 AND 7.8 OF THE
AGREEMENT, UPON EXECUTION OF A LIMITED PARTNER ACCEPTANCE OF THE PARTNERSHIP
AGREEMENT IN THE FORM ATTACHED HERETO AS ATTACHMENT 1 (A “LIMITED PARTNER
ACCEPTANCE”) OR BY CAUSING A LIMITED PARTNER ACCEPTANCE TO BE EXECUTED ON ITS
BEHALF, EACH INITIAL HOLDER OF S-SCUS AUTOMATICALLY WILL BE ADMITTED AS AN
ADDITIONAL PARTNER OF THE PARTNERSHIP, WITHOUT ANY FURTHER ACTION OR APPROVAL
AND THE GENERAL PARTNER HEREBY AGREES TO CAUSE THE NAMES OF SUCH RECIPIENTS TO
BE RECORDED ON THE BOOKS AND RECORDS OF THE PARTNERSHIP ON THE DATE OF SUCH
ADMISSION.


 


3.                                       SECTIONS 6.2(B) AND 6.2(C) OF THE
AGREEMENT ARE HEREBY RENUMBERED AS SECTIONS 6.2(C)(1) AND 6.2(C)(2)
RESPECTIVELY.


 


4.                                       THE FOLLOWING SHALL BE ADDED AS NEW
SECTION 6.2(B) OF THE AGREEMENT:


 

“(b) Distributions shall also be made in accordance with the following order of
priority:

 

(i) Concurrently, ratably and on parity with the distributions to holders of
SCUs provided for under Section 6.2(a)(iii), to the extent that the amount of
Net Cash Flow distributed to the holders of S-SCUs for any prior quarter was
(for any reason, including as a result of section 6.2(e), a lack of legally
available funds or a decision by the General Partner not to make distributions
for such quarter) less than the amount required to be distributed for such
quarter on account of the S-SCUs pursuant to subparagraph (ii) below, and such
shortfall has not been subsequently distributed pursuant to this
Section 6.2(b)(i), Net Cash Flow shall be distributed to the holders of S-SCUs
until they have received an amount per S-SCU, as applicable, necessary to
satisfy such shortfall for all prior quarters of the current and all prior
Partnership taxable years;”

 

“(ii) Concurrently, ratably and on parity with the distributions to holders of
SCUs provided for under Section 6.2(a)(iv), Net Cash Flow shall be distributed
among the holders of S-SCUs until they have received for the quarter to which
the distribution relates an amount for each outstanding S-SCU equal to the
applicable S-SCU Basic Distribution Amount;

 

(iii) Concurrently, ratably and on parity with the distributions to holders of
SCUs and Common Units provided for under Section 6.2(a)(v), the balance of the
Net Cash Flow to be distributed, if any, shall be distributed to holders of
S-SCUs pro rata in accordance with their proportionate ownership of the
aggregate number of SCUs, S-SCUs and Common Units outstanding (counting each SCU
or S-SCU as the number of Common Units into which it is convertible pursuant to
the terms of Exhibit E or Exhibit H, as applicable), provided, however, that
such distribution to the holders of S-SCUs shall:

 

(A)  be made only after the quarterly distributions on account of each Common
Unit under Section 6.2(a)(v) for the four previous consecutive quarters shall
have averaged an amount that is equal to or greater than the applicable S-SCU
Basic Distribution Amount; and

 

4

--------------------------------------------------------------------------------


 

(B)  be reduced by the amount of the distribution made to such Holders on
account of their S-SCUs  with respect to such quarter pursuant to subparagraph
(b)(ii) above and the reduction will be allocated among the holders of S-SCUs
pro rata in accordance with their respective percentage interests in the total
number of S-SCUs then outstanding.

 

(iv) Notwithstanding the foregoing, all distributions pursuant to this
Section 6.2(b) shall remain subject to the provisions of (i) each Certificate of
Designation for any class or series of Preferred Units, (ii) Exhibit E hereto
with respect to the SCUs, and (iii) Exhibit H hereto with respect to the S-SCUs.

 


5.                                       SECTION 6.6 OF THE AGREEMENT SHALL BE
AMENDED BY REPLACING THE WORDS “(OR SERIES J EXCHANGE RIGHTS)” WITH THE WORDS
“(OR SERIES J OR SERIES S EXCHANGE RIGHTS)”.


 


6.                                       THE LAST SENTENCE OF SECTION 8.2 OF THE
AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“Notwithstanding the foregoing, all distributions pursuant to this Section 8.2
shall remain subject to the provisions of (i) the Certificate of Designation for
each class or series of Preferred Units set forth in Exhibit B hereto; (ii)
Exhibit E hereto with respect to the SCUs,; and (iii) Exhibit H with respect to
the S-SCUs.”

 


7.                                       THE FOLLOWING PARAGRAPH IS ADDED AS
SECTION 9.2(D) OF THE AGREEMENT:


 

“(d) The applicable Approved Transfers permitted in Paragraph 8 of Exhibit H
hereto shall also be available, mutatis mutandis, to holders of any Common Units
issued in exchange for or upon the redemption of S-SCUs.”

 


8.                                       THE FOLLOWING PHRASE IS HEREBY ADDED TO
THE END OF SECTION 11.1 OF THE AGREEMENT:


 

“and the Rights in respect of the Common Units issued upon the redemption or
exchange of S-SCUs shall be subject to the terms, conditions and restrictions
set forth in Exhibit I hereto.”

 


9.                                       THE FOLLOWING PHRASE IS HEREBY ADDED TO
THE END OF SECTION 11.2 OF THE AGREEMENT:


 

“and the terms and provisions applicable to the Rights in respect of the Common
Units issued upon the redemption or exchange of S-SCUs shall be as set forth in
Exhibit I hereto.”

 


10.                                 EXHIBIT A OF THE AGREEMENT IS HEREBY DELETED
AND IS REPLACED IN ITS ENTIRETY BY NEW EXHIBIT A ATTACHED HERETO AS ATTACHMENT
2.


 


11.                                 EXHIBIT C OF THE AGREEMENT IS HEREBY DELETED
AND IS REPLACED IN ITS ENTIRETY BY NEW EXHIBIT C ATTACHED HERETO AS ATTACHMENT
3.

 

5

--------------------------------------------------------------------------------


 


12.                                 THE EXHIBIT ATTACHED TO THIS AMENDMENT AS
ATTACHMENT 4 IS HEREBY ADDED TO THE AGREEMENT AS EXHIBIT H THEREOF.


 


13.                                 THE EXHIBIT ATTACHED TO THIS AMENDMENT AS
ATTACHMENT 5 IS HEREBY ADDED TO THE AGREEMENT AS EXHIBIT I THEREOF.


 


14.                                 EXCEPT AS EXPRESSLY AMENDED HEREBY, THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 

[Signatures on Next Page]

 

6

--------------------------------------------------------------------------------


 

Attachment 5

 

IN WITNESS WHEREOF, the General Partner has executed this Third Amendment as of
the date first written above.

 

 

CBL HOLDINGS I, INC.

 

 

 

 

 

 

 

 

By:

/s/ John N. Foy

 

 

 

Name:

John N. Foy

 

 

Title:

Vice Chairman of the Board
and Chief Financial Officer

 

 

 

Accepted and Agreed:

 

 

 

 

 

CBL & ASSOCIATES PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ John N. Foy

 

 

 

 

Name:

John N. Foy

 

 

 

Title:

Vice Chairman of the Board
and Chief Financial Officer

 

 

 

 

 

 

Consented to:

 

 

 

 

 

CBL HOLDINGS II, INC.

 

 

 

 

 

 

 

 

By:

/s/ John N. Foy

 

 

 

 

Name:

John N. Foy

 

 

 

Title:

Vice Chairman of the Board

 

 

 

and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------